Citation Nr: 1730518	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO. 13-21 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a lower back condition, to include as secondary to bilateral knee strain and bilateral hip degenerative arthritis.

2. Entitlement to an initial rating in excess of 10 percent for right hip degenerative arthritis with limitation of flexion.

3. Entitlement to an initial rating in excess of 10 percent for left hip degenerative arthritis with limitation of flexion.

4. Entitlement to an initial compensable rating for right hip degenerative arthritis with limitation of extension.

5. Entitlement to an initial compensable rating for left hip degenerative arthritis with limitation of extension.

6. Entitlement to an initial rating in excess of 10 percent for right knee strain.

7. Entitlement to an initial rating in excess of 10 percent for left knee strain.
8. Entitlement to an initial rating in excess of 10 percent for right knee instability.

9. Entitlement to an effective date prior to September 16, 2010, for establishing service connection for right knee strain.

10. Entitlement to an effective date prior to September 16, 2010, for establishing service connection for left knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2014, July 2013, and February 2013 rating decisions of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has modified the Veteran's claims to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

Further, the Board notes that the Veteran indicated in a June 2013 statement that he wished to withdraw his increased rating claims relating to his service-connected bilateral knee condition. See June 2013 Veteran correspondence. However, in a subsequent letter, the Veteran stated that he no longer wished to withdraw those claims. See July 2013 Veteran correspondence. Subsequently, a timely appeal was filed. See July 2013 VA Form 9. Accordingly, the Board maintains jurisdiction over those issues.

The issues of entitlement to service connection for a bladder disorder and a urinary disorder, to include as secondary to a lower back condition and bilateral hip arthritis, have been raised by the record in a May 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an initial rating in excess of 10 percent for right hip degenerative arthritis with limitation of flexion, an initial rating in excess of 10 percent for left hip degenerative arthritis with limitation of flexion, an initial compensable rating for right hip degenerative arthritis with limitation of extension, an initial compensable rating for left hip degenerative arthritis with limitation of extension, an initial rating in excess of 10 percent for right knee strain, an initial rating in excess of 10 percent for left knee strain, and an initial rating in excess of 10 percent for right knee instability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran is currently service-connected for a right knee strain, effective September 16, 2010; and a left knee strain, effective September 16, 2010. The Veteran is also currently service-connected for right knee instability, right hip degenerative arthritis with limitation of flexion and extension, and left hip degenerative arthritis with limitation of flexion and extension.

2. Resolving all reasonable doubt in his favor, the competent and credible evidence establishes that the Veteran's diagnosed degenerative arthritis of the spine is related to his service-connected right knee strain and left knee strain.

3. The Veteran filed an initial claim for entitlement to service connection for a bilateral knee condition on September 16, 2010, over a year after his separation from service.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for degenerative arthritis of the spine have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2. The criteria for the assignment of an effective date prior to September 16, 2010, for the award of service connection for a right knee strain have not been met. 38 U.S.C.A. §§ 5110, 5103A (West 2014); 38 C.F.R. 3.159, 3.400 (2016).

3. The criteria for the assignment of an effective date prior to September 16, 2010, for the award of service connection for a left knee strain have not been met. 38 U.S.C.A. §§ 5110, 5103A (West 2014); 38 C.F.R. 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a) (2016). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim for entitlement to service connection for a lower back disability.

Regarding the Veteran's claims of earlier effective dates, they arise from his disagreement with the effective date assigned, following the grants of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The Veteran has not identified any evidence that remains outstanding in regard to his earlier effective date claims. Accordingly, the Board finds that VA's duty to assist has been met. 38 C.F.R. § 3.159 (c)(4) (2015).

II. Legal Criteria & Analysis

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The RO granted the Veteran service connection for a right knee strain and a left knee strain in a February 2013 rating decision. In July 2013, the RO also granted service connection for right knee instability. The RO further granted service connection for right and left hip degenerative arthritis with limitation of flexion and extension in May 2014.

The Veteran contends that he is entitled to service connection for a lower back condition secondary to his service-connected bilateral knee and hip conditions. See June 2013 Veteran correspondence.

According to his STRs, the Veteran underwent an enlistment examination in July 1966. See July 1966 Report of Medical History. According to the examiner's report, a clinical examination yielded normal results. The Veteran described his health as "good." Id. In addition, the Veteran stated that he had a history of arthritis or rheumatism. 

In a May 1967 radiographic report, the Veteran was reported as presenting with complaints of right knee swelling and pain after falling down. See May 1967 radiographic report (STR). An imaging study of the right knee was negative for fracture or dislocation and showed no significant abnormalities. In June 1968, the Veteran stated that he had experienced aching and pain in his knees since basic training, with intermittent locking in the right knee and occasional locking in the left knee. See June 1968 health record entry (STR). 

The Veteran underwent a separation examination in August 1968. See August 1968 Report of Medical Examination. According to the examiner's report, a clinical examination yielded normal results. The Veteran described his health as "good." Id. The Veteran stated that he had a history of rheumatism diagnosed prior to his service in 1965.

The Veteran stated in an August 2011 email correspondence that in the August 1968 enlistment examination, he was asked if his family had a history or arthritis or rheumatism. The Veteran indicated that he answered affirmatively due to the fact that his mother had a problem with her left ankle and thought it was arthritis. However, according to the Veteran, his mother was subsequently told by her physician that she had phlebitis (painful blood clot) in her left ankle, not arthritis or rheumatism. 

In February 2013, the Veteran presented to a private physician, Dr. S.E., with complaints of lower back pain. See February 2013 letter from Dr. S.E. The physician opined that, based on the Veteran's personal history, presented records, and examination findings, his complaints of lumbar pain and stiffness are more likely than not due to his history of military service, coupled with the years ambulating on the degenerative condition of his knees. The Veteran also presented to another private physician, Dr. T.W., with complaints of chronic, midline lower back pain. See February 2013 letter from Dr. T.W. The physician determined that the Veteran's current level of lower back pain is "much more than likely" associated with his military service. The physician stated that the Veteran was credible upon consultation, the examination findings corroborated his account of his injuries, and a review of available medical records also corroborated the patient's account of the injuries. The Veteran presented to a further private physician, Dr. D.J., complaining of back pain. See March 2013 letter from Dr. D.J. According to the physician, based on the Veteran's medical records and imaging data, his back pain is more likely than not associated with his military service. 

The Veteran also visited a private physician, Dr. M.M., in March 2012 with complaints of back pain. See March 2013 letter from Dr. M.M. The physician found that the Veteran's bilateral knee degeneration has caused him to have an altered gait, which has a direct relation to his low back pain. He concluded that the Veteran's low back pain is "much more likely than not" attributed to his service-connected knee condition. The Veteran saw a further private physician, Dr. B.M., with regard to his back. See March 2013 letter from Dr. B.M. The physician determined, based on an interview of the Veteran and a review of his medical files, that he suffers from arthritis of the lumbosacral spine that is with a medical certainty greater than 50 percent as a direct consequence of his service-connected knee osteoarthritis. The Veteran also saw another private physician, Dr. J.M., who determined that the Veteran's lower back pain "may as likely as not" be directly related to his service-connected knee pain. See March 2013 letter from Dr. J.M.

In an April 2013 letter, a private physician, Dr. M.S., stated that the Veteran has a diagnosis of late affect sprain or strain along with osteoarthritis of the lower back. See April 2013 letter from Dr. M.S. The physician determined that the Veteran had a progression of low back pain that "in all probability is related to abnormal biomechanical compensation due to the disability of his knees." Therefore, according to the physician, it is more likely than not that, absent his knee disability from his military service, the Veteran would not have developed chronic back pain. The physician stated that he reviewed his medical records, including x-rays. Further, in an April 2013 letter from the Veteran's private physician, Dr. H.B., the Veteran's lower back osteoarthritis was found to be at least as likely as not related to his military service. See April 2013 letter from Dr. H.B. However, no rationale or supporting evidence was provided.

According to an April 2013 letter from the Veteran's VA physician, Dr. F.M., the Veteran has osteoarthritis of the lower back that is at least as likely as not related to his military service. See April 2013 letter from VA physician Dr. F.M. No rationale or supporting evidence was provided. 

The Veteran underwent a VA examination to determine the etiology of his claimed lower back condition in March 2014. See March 2014 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire. According to the examiner, the Veteran stated that he was a medic in the Vietnam War and was carrying injured colleagues heavier than he was. He also stated that he pulled and ran with heavy gear. The examiner reported the Veteran as complaining of constant dull pain, early morning stiffness, and pain when standing up or sitting up. The Veteran stated that he started noticing back pain about 12 years ago. In addition, the Veteran denied any other injury during the Army or after. A physical examination of the back revealed no functional loss or impairment. The examiner diagnosed the Veteran with degenerative arthritis of the spine and ruled out lumbosacral strain.

In her report, the examiner determined that the Veteran likely continues to experience back pain and has developed mild degenerative disease of the spine due to his advancing age, overweight body habitus, "as well as his many years of working as an insurance broker, which was physically demanding." See March 2014 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire. 

Subsequently, the Veteran underwent a private examination relation to his low back. See May 2014 private examination by Dr. C.M. The private examiner determined that the Veteran's lower back pain is a compensatory injury as a result of his in-service knee injury and that the pain has caused him to alter his gait to compensate for the pain in his knees. The examiner stated that he based his opinion on the Veteran's x-rays and medical history.

At the outset, the Board notes that the Veteran's STRs are silent with respect to diagnoses and symptoms of a lower back disorder, including arthritis. The July 1966 enlistment examination and the August 1968 separation examination both found normal clinical evaluation results, including with respect to the musculoskeletal system, and did not document any symptoms of a lower back condition. Furthermore, there is no competent and credible evidence of record of a diagnosis or complaints of a lower back condition within the year following the Veteran's discharge from active service. Therefore, service connection cannot be presumed under 38 C.F.R. § 3.307, and the Veteran's claim must meet the criteria for general service connection claims. 38 C.F.R. § 3.303.

Upon review of the record, the Board finds that the most probative evidence of record establishes that entitlement to service connection for the Veteran's lower back condition is warranted. Both private and VA medical opinions reflect a current diagnosis for arthritis of the lumbar spine. See March 2013 letter from Dr. B.M.; April 2013 letter from Dr. M.S.; April 2013 letter from VA physician Dr. F.M.; April 2013 letter from Dr. H.B.; March 2014 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire. Moreover, the record reflects multiple positive nexus opinions from private physicians. The Board does not find evidence to challenge their credibility. The Board notes that several of the opinions lack well-detailed rationales and are, consequently, not sufficiently probative of a relationship with the Veteran's active service. See March 2013 letter from Dr. D.J.; March 2013 letter from Dr. J.M.; April 2013 letter from Dr. H.B.; April 2013 letter from VA physician Dr. F.M. Simultaneously, however, the Board finds that the opinion provided in the April 2013 letter from Dr. M.S. provides a well-detailed rationale for its positive finding of a nexus. See April 2013 letter from Dr. M.S. Specifically, the physician reasoned that the Veteran had progressive back pain related to abnormal biomechanical compensation due to his service-connected knee disability. Therefore, according to the physician, it is more likely than not that, absent his knee disability from his military service, the Veteran would not have developed chronic back pain. The physician referred to medical records and x-rays in his letter. His reasoned opinion is confirmed by other private physicians, albeit with less supporting evidence and reasoning. As such, the Board finds the opinion probative.

In contrast, the Board finds that the March 2014 VA examination not only less probative, but inadequate. The examiner did not apply the proper standard of entitlement in its determination. The examiner concluded that it was "likely" that the Veteran's lower back condition was related to his age, weight, and work history, leaving open the question of whether his lower back condition is "at least as likely as not" related to his service. Moreover, the examiner failed to specifically address whether the Veteran's lower back injury is secondary to his service-connected disabilities, including his bilateral knee strain and bilateral hip arthritis. Further, the examiner failed to address the positive nexus opinions of record. Therefore, the VA examination is inadequate and less than probative to the question of nexus. However, a remand is not necessary in this case. Having found the April 2013 medical opinion by Dr. M.S. probative, the Board finds that the Veteran's lower back condition is secondary to his service-connected bilateral knee strain. Therefore, service-connection for degenerative arthritis of the spine is warranted.

Earlier Effective Dates

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service. Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a), (b); 38 C.F.R. § 3.400 (b). Most awards of secondary service connection will arise more than one year after service; however, the rules governing direct service connection will apply when the claim is received within one year after separation from service. 38 U.S.C.A. § 5110 (b)(1).

The Veteran contends that he is entitled to earlier effective dates for the awards of service connection for his right knee strain and left knee strain.

The RO received a claim from the Veteran of entitlement to service connection for a bilateral knee condition on September 16, 2010, over a year after his separation from service. 

The RO issued a February 2013 rating decision granting the Veteran service connection for a right knee train and a left knee strain and assigned an effective date of September 16, 2010-the date the initial claim for service connection was received-for both awards. 

Upon review of the record, the Board finds that an earlier effective date is not warranted for the awards of service connection for the Veteran's right knee strain and left knee strain. The Board notes that STRs document an in-service knee injury and complaints of pain and other knee problems. However, the Veteran did not file a service connection claim within a year following his separation from service. The Veteran filed his initial claim of service connection for bilateral knee disability on September 16, 2010. Pursuant to 38 C.F.R. § 3.400 (b), the effective date of a claim is the date of receipt of claim, or the date entitlement arose, whichever is later. Therefore, even if evidence was sufficient to establish entitlement to service connection on a date prior to September 16, 2010, an earlier effective is unwarranted.

Accordingly, an effective date prior to September 16, 2010 for the awards of service connection for a right knee strain and a left knee strain is denied.


ORDER

Entitlement to service connection for degenerative arthritis of the spine is granted.

Entitlement to an effective date prior to September 16, 2010, for the award of service connection for a right knee strain is denied.

Entitlement to an effective date prior to September 16, 2010, for the award of service connection for a left knee strain is denied.


REMAND

Recently, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion (ROM) testing be conducted whenever possible in cases of joint disabilities. The Court specified that VA examination reports should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing. If a test is not conducted, the examination should explain why such test was not necessary.

In June 2013, the Veteran submitted to a VA examination to evaluate his knee and hip conditions. See June 2013 . While the examiner performed ROM testing and reviewed the Veteran's medical records, he did not test for passive motion or for pain in weight-bearing and non-weight-bearing. In addition, the examiner did not provide an explanation for why the tests were not necessary. Therefore, the Board finds that the June 2013 VA examination is inadequate under the standard set forth in Correia, supra, and a remand is thus warranted for a VA examination that tests the ROM in active motion, passive motion, weight-bearing, and non-weight-bearing motions, for the Veteran's bilateral knees and hips. In addition, the examiner is to test the stability of the Veteran's right knee.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Following completion of the above, afford the Veteran a VA examination to determine the current severity of the service-connected right knee strain, left knee strain, right hip degenerative arthritis, left hip degenerative arthritis, and right knee instability. The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies, should be performed.

As part of this examination, the examiner must evaluate the range of motion for pain in both active motion and passive motion, as well as in weight-bearing and nonweight-bearing scenarios for the bilateral knees and hips. The examiner must also specifically examine the Veteran's knees for instability. The examiner must specifically identify the points, if any, at which pain begins. If any such test is not conducted, the examiner must explain why such test was not necessary.

The examiner must also note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner must also state whether pain could significantly limit functional ability during flare-ups or when the knees and hips are used repeatedly over a period of time. This determination should be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

A complete rationale must be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.	Readjudicate the claims on appeal in light of all of the evidence of record. If any issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


